Citation Nr: 1733457	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2. Entitlement to an effective date prior to August 2, 2011 for the award of service connection for posttraumatic stress disorder (PTSD), to include as a result of an alleged clear and unmistakable error (CUE) in an April 2008 rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1961 to August 1965, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

The Board notes that the Veteran's representative has listed issues of service connection for sleep apnea and fibromyalgia as issues before the Board.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has certified these matters for appeal but has not transferred these issues to the Board.  Thus, these issues are not before the Board at this time.

The issue of entitlement to an effective date prior to August 2, 2011 for the award of service connection for posttraumatic stress disorder (PTSD), to include as a result of an alleged clear and unmistakable error (CUE) in an April 2008 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's peripheral neuropathy is related to service and/or proximately due to medications prescribed for service-connected disability.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for peripheral neuropathy as due to herbicide exposure and/or as proximately due to the Colchicine used to treat service-connected gout.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The list of diseases associated with exposure to certain herbicide agents includes early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  Pursuant to38 C.F.R. § 3.307(a)(6)(ii), in order to be a presumptively service-connected disability, early onset peripheral neuropathy must be manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active service.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran contends that his peripheral neuropathy of the bilateral lower extremities is related to his period of service, specifically, his conceded exposure to herbicides while serving in Vietnam.  The record reflects that the Veteran was diagnosed with peripheral neuropathy in October 2007, but he reports the onset of peripheral neuropathy in service.

The Veteran has been afforded several VA examinations during the appeal period, with the first being in January 2013.  At that time, the Veteran reported having symptoms of peripheral neuropathy upon discharge from service, but admitted that he did not seek treatment for his symptoms until 2007.  Upon review of the record, the examiner opined that the Veteran's peripheral neuropathy was less likely than not related to his period of service.  The examiner found that peripheral neuropathy related to herbicide exposure would not lay dormant for over 30 years.  Rather, the clinician attributed the Veteran's disability to his history of alcohol abuse.  Additionally, the examiner indicated that peripheral neuropathy was a known side-effect of Colchicine which had been prescribed to treat the Veteran's gout.

Also of record are several opinions from the Veteran's private doctors, in which they provide a positive nexus between the Veteran's peripheral neuropathy and his herbicide exposure.  See Private Treatment Records dated November 6, 2009, March 29, 2013, and April 27, 2015.  One examiner stated that, as there was no evidence of a medical, pharmaceutical traumatic or chemical/radiation cause, it was as likely as not that the Veteran's current peripheral neuropathy developed slowly over time and was caused by initial exposure to battlefield conditions/contaminants.

A second examination and opinion was sought in March 2016.  The clinician reviewed the record and noted private opinions in which the Veteran's private doctors linked his peripheral neuropathy to his herbicide exposure.  The clinician stated there was no other etiology for peripheral neuropathy other than herbicide exposure.

An addendum opinion was sought by another VA examiner in May 2016 on the basis that "there is no evidence that neuropathy manifested within one year of the veteran's last exposure to Agency Orange; therefore, service connection cannot be established on a presumptive basis."  Notably, the United States Court of Appeals for the Federal Circuit (Federal Circuit) the unavailability of presumptive service connection for a particular disease does not preclude a claimant from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Nonetheless, the May 2016 VA examiner indicated that the issue of whether peripheral neuropathy was due to herbicide exposure "was not clear to myself" and should be referred to the March 2016 VA examiner for clarification. 

In light of the medical evidence of record and the Veteran's competent and credible lay assertions, the Board finds that the evidence for and against the claim is in equipoise.  In this respect, there is private and VA opinion linking the Veteran's peripheral neuropathy to herbicide exposure and/or proximately due to the prescription of Colchicine use to treat service-connected gout.  The opinions against the claim do not persuasively address these theories of etiology.  The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans," has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  By law, the Board must resolve all reasonable doubt in favor of the Veteran.  The claim is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy is granted.


REMAND

In a February 2014 rating decision, the AOJ granted the Veteran's service connection claim for PTSD, and assigned a 50 percent disability rating, effective August 2, 2011.  The Veteran disagreed with the assigned effective date and timely appealed.

In his January 2015 substantive appeal, the Veteran continued to disagree with the effective date assigned, stating that the effective date of his disability should be October 2007, the date he filed his initial claim for service connection.  He further argued that the April 2008 rating decision, which originally denied his claim, was clear and unmistakable error.  

The claim of CUE and the claim for an earlier effective date are inextricably intertwined, in that if CUE were found, the earlier effective date claim (which presumes finality) would be legally moot.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); see also Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably raised claim for CUE with the requisite specificity because he argued for an earlier effective date asserting that evidence compelling a grant of service connection was of record at the time of the prior final rating decisions).  The AOJ should reconsider the earlier effective date issue with consideration of the CUE issue regarding the April 2008 rating decision.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with a Supplemental Statement of the Case, addressing the CUE claim regarding the April 2008 rating decision raised in the January 2015 substantive appeal.  Thereafter, the Veteran should be given an opportunity to submit a response.  Return the claims to the Board for appellate consideration, if necessary.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


